Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, “The target point of claim wherein the conical ferrule tapers at an included angle in relation to the longitudinal axis of said the elongate shaft and the perpendicular surface of the shoulder of between 0º and 45º.”, it is not so clear what is that applicant sought to claim by such language. To what included angle it referred to? also seems like some “grammatical errors”, i.e. “of , the shoulder of between”? 
	With respect to claim 21, what, where is “a trailing edge”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4,5,8, 9 and 20-27 is/are rejected under 35 U.S.C. 103 over Smith US 2009/0291785 (“Smith”) in view of Song US 9,194,671 (“Song”).
	As per claim 1, Smith discloses a target point (a point assembly of arrow device 20)(Figs. 1-3C; and [0006]-[0016]; [0038]-[0055]) comprising: 
	a tapered tip further comprising a forwardly projecting tapering tip and a rearward portion (point 38)(Fig. 1 and [0040]); 
	a shaft, having elongated body extending between an upper end and a lower end, wherein the upper end connects to the rearward portion of the tapered tip (shaft portion 24, at one end connects to tapered point 30)(Fig. 1; [0042]-[0044]); 
	and a 	base region having: a conical ferrule tapering from an upper end to a lower end, wherein the lower end of the shaft connects to the upper end of the conical ferrule (transition portion 26, having an end 25 (i.e. lower end) connects to shaft 24)(Fig. 3B; [0052]-[0055]);
	a shoulder disposed below the lower end of the conical ferule with an upper surface perpendicular to a longitudinal axis of the elongated shaft and facing in the direction of the tapered tip, (the transitional end 25 construed as including shoulder, groove, and etc. to receive rod 24 within as shown in Figs. 3A-3C and in [0052]-[0055); and wherein the elongated body of the shaft (24) suspends the tapered tip (30) a distance spaced from the base region (transition portion 26)(Fig. 1).
	In this embodiment Smith is not specific regarding wherein the shoulder additionally comprises a groove, divot, depression, or protrusion on the upper surface.
	However, in the embodiment of Figs. 5B-5E, it is noted that in a different embodiment of Smith (also [0059] –[0064]) Smith discloses a shoulder below a conical  ferrule that additionally comprising grooves, divot, or protrusion.  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s shoulder’s to additionally comprises  groove, divot, depression, or protrusion for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way utilizing any known mechanical fastener to connect, attach the rod with the base.
	In addition, if there is any doubt regard the examiner interpretation of Smith’s ferrule as a conical ferrule tapering from an upper end to a lower end, wherein the lower end of the shaft connects to the upper end of the conical ferrule, it is noted that Smith’s in the embodiment of Figs. 6A-6C (and [0068]-[0070]), discloses a conical ferrule tapering from an upper end to a lower end, wherein the lower end of the shaft connects to the upper end of the conical ferrule (as transition portion 364 and shaft portion 362).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s conical ferrule tapering from an upper end to a lower end, wherein the lower end of the shaft connects to the upper end of the conical ferrule for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way utilizing any known mechanical fastener to connect, attach the rod with the base.
	With respect to wherein the elongated body can flex along its length, such limitations construed according to applicant’s disclosure, in particular in page 7:11-22 (of the unpublished version) regarding such “flex” properties are due to the construction of the rod as “carbon fiber”.  In that regard attention to Smith’s [0039], [0042] and [0045] as the shaft body 24 is made of carbon fibers.  Thus, according to applicant’s disclosure such carbon fibers comprising flex properties.
	If there is any doubt regarding such interpretations, in the hope of expedite prosecution, the examiner notes that forming a flexible arrow’s shaft, formed by carbon fibers is well known in the art as taught by Song (Figs. 3-15 in conjunction to at least 5:41-7:31 as the use of carbon fibers in forming an arrow’s shaft; 8:5-9:17 as the flexibility properties of the carbon fibers)
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s carbon fibers shaft as flex as taught by Song for the reason that a skilled artisan would have been motivated by Song’s suggestion to use such material to provide flexibility for am enhance arrow’s flight, durability, and etc. properties (2:53-63).
	As per claim 4, Smith discloses wherein the body of the shaft has a common dimeter along its length between the upper end and the lower end (Fig. 1; [0042] and [0043]). 
	As per claim 5, although Smith is not specific regarding wherein the common dimeter of the body shaft is smaller than a dimeter of the upper end of the conical ferrule and smaller than a dimeter of the rearward portion of the tapered tip, Smith explicitly discloses that any tip structure can be used within his arrow ([0040]), any structure/configuration, to include a dimeter, can be utilized within the shaft 24 ([0042] and [0043]; and the transition portion (i.e. ferrule base) can be any shape/configuration ([0045]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s wherein common dimeter of the body shaft is smaller than a dimeter of the upper end of the conical ferrule and smaller than a dimeter of the rearward portion of the tapered tip for the reason that a skilled artisan would have been motivated by Smith’s suggestion to form any of these elements in any shape, configuration, diameter and etc. without altering the nature of the arrow device.
	As per claim 8, Smith discloses wherein shaft is composed of a carbon fiber ([0039], [0042] and [0045]; note also the entire disclosure of Song’s device as the use of carbon fibers while forming an arrow shaft.
	As per claim 9, although Smith is not specific regarding The target point of claim wherein the conical ferrule tapers at an included angle in relation to the longitudinal axis of said the elongate shaft and the perpendicular surface of the shoulder of between 0º and 45º, it is noted that it has been held “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s conical ferrule-to-shoulder to be at such angle for the reason that a skilled artisan would have been motivated in discovering the optimum angle-relationship therebetween to insure the optimize connection yet maintain the aerodynamic properties of the arrow device.
	Furthermore, as discussed above with respect to claim 5, any structure of such element would have been obvious as suggested by Smith.
	As per claim 20, with respect to wherein a trailing edge of the rearward -ring portion is tapered toward the shaft, note at least Figs. 3B, 5B and 6A (as discussed above the above rejection is obvious over the modified Smith in conjunction to such embodiments). 
	As per claim 21, with respect to wherein a trailing edge of the rearward portion is parallel with the longitudinal axis of the shaft, for the best of his understanding the examiner construed such as the connection between the rod 24 and transition portion 26 as best shown in Figs. 3A and 3B; note also Figs. 5B-5E as to the modified Smith.
	As per claim 22, Smith discloses wherein the upper end of the conical ferrule has an upper diameter and the lower end of the conical ferrule has a lower diameter, wherein the lower diameter is larger than the upper diameter (In Fig. 3B; the examiner construed end 25 as the “lower dimeter).
	As per claim 23, although Smith is not specific regarding wherein a shoulder diameter of the shoulder is greater than the lower diameter of the conical ferrule, the examiner maintains his position that any shape /configuration would have been obvious without altering the nature of the arrow device.
 	As per claim 24, although Smith is not specific regarding wherein the rearward portion of the tapered tip includes a hollow inner cylindrical portion and wherein the upper end of the shaft is disposed in the hollow inner cylindrical portion, Smith explicitly discloses that any well-known tip is suitable with his arrow [0040].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Smith’s tip as claimed for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a tip connected to shaft to form a pointed arrow configure to penetrate.
	Furthermore, attention to applicant’s original written description as at least page 7:2, it seems that even applicant is not concern to any specific tip and any well-known tip would have been equally usable. 
	As per claims 25, 26, 27, wherein the upper end of the conical ferrule includes an upper hollow inner cylindrical portion, wherein the lower end of the shaft is disposed in the upper hollow inner cylindrical portion of the conical ferrule (claim 25), wherein the base region further comprises a lower end disposed below the shoulder, the lower end having a lower hollow inner cylindrical portion configured to receive an arrow shaft (claim 26), and wherein the lower hollow inner cylindrical portion of the lower end of the base region extends through the upper end of the conical ferrule (claim 27), note Smith’s in the embodiments of Figs. 5B+ and [0059]+ regarding such hollow embodiment/s of the transition portion (i.e. conical ferrule) as well as the shaft.
	As mentioned above with respect to claim 1, that the examiner consider the above rejection in the alternative as obvious to also include the teachings from Smith’s Figs. 5B+ as well as Figs. 6A and 6B.
	Furthermore, the examiner maintains his position that any shape /configuration would have been obvious without altering the nature of the arrow device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4,5, 8, 9 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/11/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711